Citation Nr: 0600311	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for residuals of 
ligation surgery, left internal spermatic vein.

3.  Entitlement to service connection for right hydrocele.

4.  Entitlement to service connection for left varicocele.

5.  Entitlement to service connection for residuals of 
bilateral herniorrhaphies.

6.  Entitlement to service connection for hemorrhoids. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought.  
Appeal to the Board was perfected as to the six issues listed 
on the title page of this decision.

In July 2005, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in 
Columbia, South Carolina.  The hearing transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

In his August 2003 notice of disagreement, the veteran 
apparently has filed new service connection claims based on 
dental, back, and sinus disorders.  This matter is REFERRED 
to the RO for appropriate action.


REMAND

The Board finds that further evidentiary development is 
warranted before the claim can be adjudicated on its merits.  
Such development would help ensure that the veteran's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), as amended, are met.  

The veteran contends that the claimed disabilities are the 
result of duties involving heavy lifting heavy equipment in 
the "motor pool" during service.  See notice of 
disagreement; Board hearing transcript.  The service medical 
records show treatment for complaints pertinent to the 
disabilities now claimed.  Among other things, the records 
show treatment for hemorrhoids, epididymitis, abdominal and 
scrotal pain, left varicocele, and right hydrocele.  The 
veteran also had hernia surgery and ligation of a spermatic 
vein.  He contends that he currently has residual 
disabilities.  At the Board hearing, he testified as to 
continuity of symptomatology associated with such 
disabilities.  Further, VA clinical records dated within the 
last several years document treatment for a cystic mass in 
the right testicle and for hemorrhoids.  

Based upon the foregoing, the Board finds that a VA 
compensation and pension medical examination is in order to 
determine whether the veteran currently has one or more of 
the disabilities for which service connection is being 
sought, and if so, the etiology of such disability or 
disabilities.  The examination should take place after any 
additional, missing records are associated with the claims 
folder.      

The appeal is remanded to the RO, via the AMC, for the 
following actions, after which a de novo review should be 
conducted:  

1.  Advise the veteran that he may submit 
any evidence - lay or medical - in his 
possession concerning epididymitis, 
residuals of ligation of internal 
spermatic vein and bilateral 
herniorrhaphies, right hydrocele, left 
varicocele, and hemorrhoids.  If 
additional evidentiary development 
assistance is warranted as a result of 
evidence submitted by the veteran, then 
such assistance should be provided 
consistent with VCAA.  

2.  The claims folder includes recent 
clinical records from the Dorn VA medical 
facility.  At the Board hearing, the 
veteran testified that he is being 
treated at this facility on an ongoing 
basis for disabilities claimed.  As such, 
any missing, and more current, clinical 
records from this facility should be 
obtained and associated with the claims 
folder.

3.  At the Board hearing, the veteran 
testified that he received treatment for 
epididymitis, varicocele, hydrocele, and 
hemorrhoids at East Orange General 
Hospital in East Orange, New Jersey, over 
15 years ago.  Ask the veteran to provide 
more specific dates of treatment, to the 
extent that he is able.  Then obtain and 
associate with the claims folder those 
clinical records.  Document unsuccessful 
efforts in this regard.    

4.  After completing the above, schedule 
the veteran for VA C&P examination to 
performed by a medical doctor.   

The examiner should first determine 
whether the veteran currently has one or 
more of the disabilities claimed.  For 
each diagnosis, the examiner should opine 
whether it is at least as likely as not 
(by a probability of 50 percent), or less 
likely as not (by a probability less than 
50 percent), or more likely than not (by 
a probability higher than 50 percent) 
attributable to active service.   

The examiner also is requested to review 
the veteran's medical history as 
documented in the claims folder, and in 
particular, the veteran's service medical 
records, before issuing his report.  The 
examination report should discuss such 
history as relevant to any inquiry posed 
above and any conclusion reached should 
be adequately supported by rationale and 
bases therefor.  If any inquiry posed 
cannot be answered without conjecture or 
speculation, then the examiner should so 
state and explain why.        

Associate with the claims folder the 
examination report. 

5.  Thereafter, review the entire claims 
folder and readjudicate the claim.  If 
the claim is unfavorable as to any issue, 
then issue a Supplemental Statement of 
the Case (SSOC) and give the veteran and 
his accredited service representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.    

The veteran is notified that the consequences of failure to 
appear for a VA medical examination, if scheduled, could 
include denial of his claim unless good cause is shown.  
38 C.F.R. § 3.655 (2005).

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


